Citation Nr: 1721629	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected mental health disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a disorder manifested by memory loss.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.
REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971, including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously remanded by the Board in March 2014.

The Board notes that the Veteran was originally represented in this matter by the Texas Veterans Commission, as reflected in an August 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, in September 2011, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming John March as his agent.  In an October 2013 letter, Mr. March indicated that he no longer represented the Veteran.  Subsequently, in April 2016, the Veteran submitted a new VA Form 21-22, appointing the Military Order of the Purple Heart of the U.S.A. as his representative.  The Board recognizes the change in representation and such is reflected on the title page of this decision.

In September 2016, the Veteran and his former wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Waco RO.  A transcript of that hearing has been associated with the record.  At the hearing, the undersigned VLJ agreed to hold the record open for an additional 90 days to allow for the submission of additional medical evidence.  

The Veteran's claims for service connection for a headache disorder, a disorder manifested by memory loss, and for peripheral neuropathy are set forth below.  The claim for service connection for obstructive sleep apnea is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran has a currently-diagnosed headache disorder.

2.  The probative evidence of record does not show that the Veteran has a currently-diagnosed disorder manifested by memory loss.

3.  Peripheral neuropathy was not manifest during active service or within one year of service and is not related to the Veteran's active service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a disorder manifested by memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  In the case of a veteran exposed to an herbicide agent, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  The diseases that are entitled to presumptive service connection based on herbicide agent exposure include early-onset peripheral neuropathy.  See 38 C.F.R. § 3.309 (e) (2016).  Early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service in order to qualify for presumptive service connection.  See 38 C.F.R. § 3.307 (a)(6)(ii) (2016). 

In addition, when certain chronic diseases, including other organic diseases of the nervous system, become manifest to a degree of 10 percent within one year of separation from active service, they are presumed to have been incurred during active service, even though there is no evidence of such diseases during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  For purposes of this decision, the Board will assume that the Veteran's peripheral neuropathy qualifies as an "other organic disease of the nervous system" for purposes of 38 C.F.R. § 3.309 (2016).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303 (b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches 

The Veteran's service treatment records (STRs) show treatment for headaches during service.  In April 1969, the Veteran was seen at a single visit for multiple complaints, to include a headache.  Then, in December 1969, the Veteran was seen with complaints of headaches.  It was noted that he had experienced a head injury prior to service, but experienced no skull fracture at the time.  Over the counter medication did not alleviate his symptoms.  Later that same month, the Veteran was seen with complaints of anxiety and headaches, which were treated with medication.  The STRs are otherwise silent as to any complaints, treatment, or diagnosis for any headaches or headache condition.  

In the Veteran's February 1971 Report of Medical Examination, undertaken for purposes of his discharge, the examiner noted that the Veteran's neurological systems were normal.  No headaches or a headache condition were noted. 

The Veteran's post-service VA treatment records are silent as to a formal diagnosis of a chronic headache disability.  

In July 2015, the Veteran underwent a VA headaches examination.  At that time, the in-service treatment for headaches was noted.  The Veteran reported daily headaches, which he treated with over the counter medication.  The headaches presented as throbbing pain of the entire head, with some photophobia and nausea, and which lasted for 2 to 4 hours.  No other pertinent physical findings, complications, conditions, signs or symptoms were found.  On the question of nexus, the examiner concluded that it was less likely than not that the Veteran's headaches were incurred in or caused by his military service.  As rationale, she concluded that while the Veteran was treated in service for headaches, there was no evidence of a chronic condition in service.  Further, she explained that the Veteran was not currently treated for, or had a diagnosis of, a chronic headache condition. 

At the September 2016 hearing, the Veteran testified that he experienced headaches a few days each week, which he treated with over the counter medication.  

Based on this evidence, the Board finds that the Veteran's claim for service connection must be denied.  The Board accords great probative weight to the opinion proffered by the July 2015 VA examiner.  The examiner provided a rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Notably, there is no contrary medical opinion of record.

To the extent that the Veteran himself asserts that his current headaches are a result of his military service, the Board does not question the Veteran's sincerity in his belief that he has a chronic headache condition and that it is etiologically related to such.  While he is certainly competent to provide information regarding symptoms and a medical history, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or causation.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board accords his statements regarding the nature and etiology of his headaches no probative weight.

Even if the Veteran was competent to provide an etiological opinion, which laypersons are able to do in some instances, the Board finds that the reasoned conclusion of the VA examiner is more probative than the Veteran's assertions.  The medical professional has the training, experience, and expertise that the Veteran is not shown to have.  As such, his opinion is outweighed by the opinions provided by the July 2015 VA examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a headache disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Memory Loss

The Veteran seeks service connection for a disorder manifested by problems with memory. 

At the outset, the Board notes that there are no indications of any in-service treatment for memory loss in the Veteran's STRs.  Further, the Veteran's post-service VA treatment records do not indicate any formal diagnosis of any condition related to, or manifested by, memory loss.  

At the September 2016 hearing, the Veteran and his former wife testified that he began to experience memory loss upon his return from Vietnam, and that he still had problems remembering things. 

In light of the evidence above, the Board finds that service connection for a disorder manifested by memory loss is not warranted because the Veteran does not have a diagnosis of such a disorder.  Without a medical diagnosis, there is no basis for a claim for service connection.  See Shedden, supra (to establish a right to compensation, a veteran must show a present disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(in the absence of a current diagnosis, there can be no valid claim).

The Board notes that the Veteran has contended that he experiences memory problems that he believes are related to his military service.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give such evidence the weight it concludes such evidence is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, the Board finds that the question regarding whether the Veteran has a current diagnosis of a disorder manifested by memory loss is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran and his former wife are competent to report that he experiences memory problems, they cannot, as laypersons, provide competent medical evidence establishing a diagnosis of such.  As such, any lay assertions in this regard have no probative value.

The Board finds that service connection for a disorder manifested by memory loss is not warranted.  Absent competent evidence reflecting the presence of the claimed disability during the appeal period, a basis upon which to establish service connection for a disorder manifested as memory loss has not been presented, and the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Peripheral Neuropathy

The Veteran generally contends that his peripheral neuropathy is related to his military service, but has not put forth a specific in-service incident that he believes caused his disability.  Thus, the Board will review any possible causes raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process). 

Specifically, as the Veteran served in the Republic of Vietnam from August 1969 to August 1970 and is therefore presumed to have been exposed to herbicide agents, the Board will determine whether such exposure was the cause of his subsequently-diagnosed peripheral neuropathy. 

The Veteran's STRs do not contain any complaints or treatment related to neurological issues in either the upper or lower extremities.  The Veteran's February 1971 separation examination report noted upon physical examination that the upper and lower extremities, feet and neurologic systems were normal.  No defects or diagnoses were noted and the Veteran was noted to be qualified for ETS. 

The Veteran's post-service medical records are silent as to a diagnosis of peripheral neuropathy of any extremity.  At the September 2016 hearing, the Veteran testified that while he did not have a formal diagnosis of peripheral neuropathy at that time, he experienced numbness and tingling in his feet, and that his hands and feet were sometimes at higher and lower temperatures than the rest of his body.  His former wife testified that the Veteran experienced severe cramps in his hands and legs.  The Veteran was unsure as to when he began to experience such symptoms. 

As noted above, the undersigned held the record open for an additional 90 days to allow for the submission of additional medical evidence.  In December 2016, the Veteran submitted a VA treatment record which showed a diagnosis of polyneuropathy, unspecified.  At that time, the Veteran reported numbness in his feet which started in 2013, and restless leg syndrome which began in 2011.  He reported numbness in his hands following an operation on his cervical spine in January 2016.  

Upon review of the record, the Board concludes that entitlement to service connection for peripheral neuropathy is not warranted. 

As noted above, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions. 38 C.F.R. § 3.309 (e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 
Here, "early-onset peripheral neuropathy" is included among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  

The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  Id.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307 (a)(6)(ii) and 38 C.F.R. 3.309 (c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309 (c) requiring that the neuropathy be "transient." Id.  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  It did not, however, change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii). 

Importantly, Update 2010 determined that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32,540 (June 8, 2010).
The Veteran's service records show that he served in the Republic of Vietnam during the appropriate time period for presumptive service connection.  The Board finds, however, that the Veteran is not entitled to presumptive service connection because his peripheral neuropathy did not manifest within one year after separation from service.  The Veteran's service treatment records do not show treatment for or a diagnosis of peripheral neuropathy in service.  Additionally, the Veteran's separation examination was normal.  Importantly, the Veteran's medical records do not show a diagnosis of peripheral neuropathy until December 2016, at which time the Veteran indicated a 2013 onset.  Thus, the evidence does not support presumptive service connection for early-onset peripheral neuropathy. 

The Board further finds that the Veteran is not entitled to direct service connection for his peripheral neuropathy because the evidence does not support a nexus between delayed onset peripheral neuropathy and exposure to herbicide agents. 

The Board finds Update 2010 to be most probative of the question of a direct link between exposure to herbicide agents and the development of peripheral neuropathy.  Specifically, in Update 2010, the NAS evaluated the scientific literature regarding possible associations between the occurrence of a disease in humans and exposure to herbicide agents and reaffirmed the conclusion in each of its prior reports that there is no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  The Board finds that this conclusion, which is grounded in scientific literature and numerous studies, to be the most probative evidence regarding a nexus between the Veteran's military service and his peripheral neuropathy, which was diagnosed some 45 years after service.  Significantly, there is no contrary medical opinion of record.  

After consideration of all of the evidence, the Board finds that the Veteran's peripheral neuropathy disorder is not related to his military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Service connection for a headache disorder is denied.

Service connection for a disorder manifested by memory loss is denied.

Service connection for peripheral neuropathy, right upper extremity is denied.

Service connection for peripheral neuropathy, left upper extremity is denied.

Service connection for peripheral neuropathy, right lower extremity is denied.

Service connection for peripheral neuropathy, left lower extremity is denied.


REMAND

The Veteran has asserted that his obstructive sleep apnea (OSA) is a result of his service-connected mental health disorder.  His claim for service connection for OSA was originally denied in the February 2010 rating decision on appeal because he was not service-connected for a mental health condition at that time.  

Since then, in October 2015, service connection for a mental health disorder (characterized by the AOJ as "[o]ther specified trauma- and stressor-related disorder (claimed as posttraumatic stress disorder)") was established.  To date, the Veteran has not undergone a VA examination that addresses a link, if any, between his diagnosed OSA and his mental health disorder.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In addition, at the September 2016 hearing, the Veteran's former wife testified that when the Veteran returned from service, he was snoring and gasping for air while sleeping.  The Veteran asserts that such symptoms are indicative of an in-service onset of OSA.  Therefore, in light of VA's duty to assist the Veteran in development of his claim, upon remand, a VA examiner will be asked to also address a direct link between the Veteran's diagnosed OSA and his military service.  See Robinson, supra.

Finally, any additional relevant treatment records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant records of VA treatment not already associated with the record.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of his sleep apnea.  The record should be made available to the examiner.

After reviewing the record and examining the Veteran, if necessary, the examiner should offer an opinion as to the following:

a) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed obstructive sleep apnea is causally related to his military service.

b) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that obstructive sleep apnea is caused by the Veteran's service-connected mental health disorder, characterized as  "[o]ther specified trauma- and stressor-related disorder (claimed as posttraumatic stress disorder)"

c) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's obstructive sleep apnea has been aggravated by his service-connected mental health disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the incurrence of his sleep apnea and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


